USCA11 Case: 21-10408      Date Filed: 10/20/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10408
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ERIC DYNELL MCGADNEY,


                                          Defendant -Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:12-cr-00245-WS-B-1
                   ____________________
USCA11 Case: 21-10408       Date Filed: 10/20/2021     Page: 2 of 7




2                     Opinion of the Court                21-10408


Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.
PER CURIAM:
       Eric McGadney, a federal prisoner, appeals the district
court’s denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A). McGadney argues that the district court
abused its discretion in denying his motion because it placed too
much weight on his criminal history, did not give sufficient
weight to his rehabilitation efforts over the past seven years, and
considered information not identified in 18 U.S.C. § 3553(a). After
review, we affirm.
                      I.      Background
       In 2013, McGadney pleaded guilty to possession with intent
to distribute MDMA and use of a communication facility in facili-
tating the commission of a felony. McGadney had a lengthy crim-
inal history, dating back to 1996. Three of his prior convictions
were for drug-related offenses—a 1996 conviction for possession
of drug paraphernalia, a 2002 conviction for possession with in-
tent to deliver cocaine, and a 2008 conviction for trafficking in
marijuana. McGadney was designated as a career offender and
sentenced to a total of 188 months’ imprisonment to be followed
by six years of supervised release.
       In January 2021, McGadney filed a motion for compassion-
ate release, asserting that he was eligible for compassionate re-
lease because he had health issues that placed him at high risk of
USCA11 Case: 21-10408       Date Filed: 10/20/2021    Page: 3 of 7




21-10408              Opinion of the Court                       3

severe illness or death due to COVID-19, including an anal fistula,
high blood pressure, asthma, low white blood cell count, and lung
damage because he is a smoker. He noted that he was an exem-
plary inmate with no disciplinary record, was assigned to a work
camp, and he had completed multiple programs for self-
improvement such that compassionate release was warranted. In
support of his motion, McGadney submitted medical records,
which primarily related to his anal fistula. However, these rec-
ords also indicated that in November 2020, McGadney tested pos-
itive for COVID-19, but was asymptomatic. Additionally,
McGadney submitted several certificates of completion for the
various programs he had completed in prison.
       The government opposed McGadney’s motion, arguing
that, although McGadney was statutorily eligible for compassion-
ate release due to his health issues, release was not warranted be-
cause the BOP had taken significant measures to protect the
health of the inmates during the COVID-19 pandemic, including
social distancing, the use of masks, hygienic and cleaning proto-
cols, and quarantining and treatment of symptomatic inmates.
The government argued that the § 3553(a) factors weighed
against McGadney’s release because he remained a danger to the
community based on his lengthy criminal history.
       The district court denied McGadney’s motion for compas-
sionate release. The district court found that McGadney was
statutorily eligible for compassionate release because of the in-
creased COVID-19 risk that heavy smokers, such as McGadney,
USCA11 Case: 21-10408         Date Filed: 10/20/2021    Page: 4 of 7




4                      Opinion of the Court                 21-10408

faced. Nevertheless, the district court determined that release
was not warranted in light of the § 3553(a) factors. In particular,
the district court noted that McGadney was a career offender with
several drug-related offenses, and in the underlying offense had
attempted to receive and distribute MDMA pills via the mail. The
district court further noted that, although McGadney had tested
positive for COVID-19, he was asymptomatic, and the prison had
taken appropriate steps to isolate him and to monitor his condi-
tion. Accordingly, the district court determined that the original
sentence “remain[ed] fair, appropriate, and necessary” and that,
after consideration of the § 3553(a) factors, no reduction was war-
ranted. This appeal followed.
                       II.      Discussion
       McGadney argues that the district court erred in its consid-
eration of the § 3553(a) factors by failing to give appropriate
weight to his rehabilitative efforts over the past seven years, giv-
ing too much weight to his criminal history, and considering the
prison’s efforts to protect inmates from COVID-19, which he
maintains was an inappropriate factor.
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for compassionate release for abuse of dis-
cretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). “A district court abuses its discretion if it applies an incor-
rect legal standard, follows improper procedures in making the
determination, or makes findings of fact that are clearly errone-
ous. A district court also abuses its discretion when it commits a
USCA11 Case: 21-10408          Date Filed: 10/20/2021      Page: 5 of 7




21-10408                Opinion of the Court                          5

clear error of judgment.” Id. at 911–12 (quotation and internal
citation omitted).
      Generally, a court “may not modify a term of imprison-
ment once it has been imposed.” 18 U.S.C. § 3582(c). Section
3582(c)(1)(A), however, provides the following limited exception:
       the court, upon motion of the Director of the [BOP],
       or upon motion of the defendant after the defendant
       has fully exhausted all administrative rights . . . may
       reduce the term of imprisonment . . . , after consid-
       ering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that . . . ex-
       traordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the Sen-
       tencing Commission.
Id. § 3582(c)(1)(A). In this case, the district court determined that
McGadney established extraordinary and compelling reasons due
to his health conditions but denied relief after consideration of the
§ 3553(a) factors.
        The § 3553(a) factors include the need for a sentence to re-
flect the seriousness of the offense, promote respect for the law,
provide just punishment, deter criminal conduct, protect the pub-
lic from future criminal conduct, and provide the defendant with
any needed training, medical care, or other correctional treat-
ment. 18 U.S.C. § 3553(a)(2). The court must also consider the
“nature and circumstances of the offense and the history and
characteristics of the defendant.” Id. § 3553(a)(1). It is not neces-
USCA11 Case: 21-10408         Date Filed: 10/20/2021    Page: 6 of 7




6                      Opinion of the Court                 21-10408

sary, however, for the district court to state on the record that it
has explicitly considered each of the § 3553(a) factors or to discuss
each of the § 3553(a) factors. United States v. Kuhlman, 711 F.3d
1321, 1326 (11th Cir. 2013). Instead, an acknowledgement by the
district court that it considered the § 3553(a) factors is sufficient.
United States v. Turner, 474 F.3d 1265, 1281 (11th Cir. 2007).
“The weight given to any specific § 3553(a) factor is committed to
the sound discretion of the district court.” United States v. Cro-
teau, 819 F.3d 1293, 1309 (11th Cir. 2016). “A district court abuses
its discretion when it (1) fails to afford consideration to relevant
factors that were due significant weight, (2) gives significant
weight to an improper or irrelevant factor, or (3) commits a clear
error of judgment in considering the proper factors.” United
States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quo-
tation omitted).
        Here, the district court did not abuse its discretion when it
denied McGadney’s motion. The district court considered the
§ 3553(a) factors and found that compassionate release was not
warranted given McGadney’s lengthy criminal history and prior
drug-related convictions. Although McGadney argues that the
district court failed to consider his rehabilitative evidence, he
submitted this evidence as part of his motion and the district
court considered the motion. The district court was not required
to specifically discuss each piece of evidence or each § 3553(a) fac-
tor. Kuhlman, 711 F.3d at 1326. Further, the district court did
not err in considering the prison’s efforts to protect inmates from
USCA11 Case: 21-10408       Date Filed: 10/20/2021    Page: 7 of 7




21-10408              Opinion of the Court                       7

COVID-19 because those efforts were directly related to the rea-
sons for McGadney’s compassionate release request and to the
§ 3553(a) factor that relates to the need to provide McGadney
with medical care. See 18 U.S.C. § 3553(a)(2)(D). Moreover, alt-
hough McGadney disagrees with how the § 3553(a) factors were
weighed, the district court’s decision to place greater weight on
McGadney’s criminal history when considering the § 3553(a) fac-
tors was entirely within its discretion. Croteau, 819 F.3d at 1309.
Accordingly, after careful consideration, we conclude the district
court did not abuse its discretion in denying McGadney’s motion
for compassionate release.
      AFFIRMED.